—Judgment, Supreme Court, New York County (Clifford Scott, J.), rendered December 12, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and *366sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was evidence of defendant’s intentional participation in the drug transaction, including police observations that defendant directed the buyer to enter a doorway with the seller, where the drug transaction occurred in the corridor, and that afterwards, once the buyer left, the seller handed defendant a sum of money (see, People v Velasquez, 249 AD2d 11). We see no reason to disturb the jury’s credibility determinations. Concur — Rosenberger, J. P., Ellerin, Nardelli, Wallach and Saxe, JJ.